DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
This action is in response to the amendment dated 12/14/2020 that was entered with the submission of the request for continued examination dated 1/13/2020.  Claims 9, 12 and 15 are currently amended.  No claims are newly added.  Claims 1-8, 10, 11, 13-14 and 16-20 have been canceled.  Presently, claims 9, 12 and 15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Compton et al. (US 6056330) in view of Miklo (US 6253791) and Svetlik (US 5863080) on page 5 of the response filed 12/14/2020. 
Applicant argues that the Compton et al. reference of the combination of the Compton et al. reference, the Miklo reference and the Svetlik reference does not disclose or suggest wherein the first and second restraint rods are curved around the isolation valve and are configured to secure the isolation valve in place.  
The originally filed disclosure of the instant application does not specify the manner in which the first and second restraint rods are curved around the isolation valve.  Therefore, it is considered that the Compton et al. reference discloses wherein the first and second restraint rods (142) are curved around the main body (74) and are configured to secure the main body in place (col. 5, line 65 to col. 6, line 12).  It is considered that the first and second restraint rods (142) are curved in as much as the restraint rods (142) are cylindrical in shape and that the cylindrical nature of the restraint rods define a curved surface.  Additionally, it is considered that the restraint rods (142) extends over the length of the main body (74) and are located on opposite sides of the main body (74) and, therefore, it is considered that the restraint rods (142) are around the main body (74).


Applicant argues the rejection of claim 13 (currently the amended claim 12) under 35 U.S.C. 103 as being unpatentable over Lundstrom (US 6065784) in view of Mann (US 1309146) and in view of Miklo (US 6253791).
 Applicant argues that the Lundstrom reference of the combination of the Lundstrom reference, the Mann reference and the Miklo reference does not disclose or suggest wherein the first and second restraint rods are curved around the isolation valve and are configured to secure the isolation valve in place.  
The originally filed disclosure of the instant application does not specify the manner in which the first and second restraint rods are curved around the isolation valve.  Therefore, it is considered that the Lundstrom reference discloses wherein the restraint rod (84, 86) are curved around the push joint pipe fitting (60) and are configured to secure the push joint pipe fitting in place.  It is considered that the restraint rod (84, 86) are curved in as much as the restraint rod (84, 86) is cylindrical in shape and that the cylindrical nature of the restraint rod defines a curved surface.  Additionally, it is considered that the restraint rod (84, 86) extends over the length of the main body (60) and are located on opposite sides of the main body (60) at least at the opposite sides of the ridge (70a) and, therefore, it is considered that the restraint rod (84, 86) are around the main body (60).


Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination, the instant Office action is made non-final.

Drawings
The drawings were received on 3/2/2018.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “restraint rod is curved around the isolation valve” in combination with “a restraint rod connected to the adapter restraint ring at one end and to the pipe fitting restraint ring at an opposite end” (as claimed in claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitation “wherein the restraint rod is curved around the isolation valve and is configured to secure the isolation valve in place” in lines 18-19.  Further, claim 12 recites “a pipe fitting restraint ring engaging the pipe fitting collar” in line 5 and “a restraint rod connected to the adapter restraint ring at one end and to the pipe fitting restraint ring at an opposite end” in lines 13-15.  It is unclear as to the support in the originally filed disclosure for the restraint rod being curved around the isolation valve with the restraint rod being connected to an adapter restraint ring of a push joint at one end and the restraint rod being connected to a pipe fitting restraint ring at an opposite end.  
The embodiments depicted in figure 1, 2, 3 and 4 show the restraint rod (30) being curved around an isolation valve with the ends of the restraint rods (30) being secured to the restraint rings of a push joint adapter.  The embodiments depicted in figures 1A, 1B and 1C show the restraint rods (30’ or 30’’) secured to a restraint ring (28) at a first end and to rod tabs or openings (36 or 36’) wherein the rod tabs or openings (36) are secured on the outside diameter of the socket via a valve bell restraint ring (38) (paragraph [0034]) and the rod tabs or openings (36’) are provided on opposite sides of the socket of tee-fitting (42) (paragraph [0036]).  However, the embodiments (depicted in figures 1, 2, 3 and 4) in which the restraint rod (30) is curved around the isolation valve does not have a first end secured to the adapter restraint ring and a second/opposite end secured to the pipe fitting restraint ring.  Further, the embodiments (depicted in figures 1A, 1B and 1C) in which the restraint rod (30’ or 30’’) has a first end secured to the adapter restraint ring and a second/opposite end secured 
Therefore, it is unclear as to the support in the originally filed disclosure for the combination of limitations in claim 12 relating to  “a pipe fitting restraint ring engaging the pipe fitting collar” in line 5 and “a restraint rod connected to the adapter restraint ring at one end and to the pipe fitting restraint ring at an opposite end” in lines 13-15 and “wherein the restraint rod is curved around the isolation valve and is configured to secure the isolation valve in place” in lines 18-19.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the push join pipe fitting including a socket” in line 3.  Claim 12 also recites the limitation “wherein the push joint pipe fitting comprises an isolation valve having a first socket and a second socket” in lines 16-17.  It is unclear as to if the “a first socket and a second socket” of lines 16-17 are referring to the same structural element as the “a socket” of line 3 or if the “a first socket and a second 
Clarification and appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compton et al. (US 6056330) in view of Miklo (US 6253791) and Svetlik (US 5863080).  
Regarding claim 9, the Compton et al. reference discloses an assembly (see figure 3 and figure 4) having a main body (74) wherein the assembly includes a first push joint adapter, a second push joint adapter and the main body wherein the main body includes a first socket (considered the opening in the main body in which the end of the first pipe 12 is received; see figure 4) and a second socket (considered the opening in the main body in which the end of the first pipe 34 is received; see figure 4), the first joint adapter comprising a first insertion section (considered the portion of the pipe 12 that is located between the collar 14 and the main body 74 in figure 3) insertable into the first valve socket of the main body, a first pipeline section (considered the portion of the pipe 12 that extends away from the collar 14 and away from the main body 74; see figure 3), a first collar (14) disposed between the first insertion section and the first pipeline section, and a first restraint ring assembly including a first restraint ring (considered the left element 140 in figure 3) positioned on the first pipeline section and engaging the first collar (see at least col. 6, lines 4-7) and a first restraint rod (142) connected to the first restraint ring (secured by the nut 144) and the second push joint adapter comprising a second insertion section (considered the portion of the pipe 34 that is located between the collar 36 and the main body 74 in figure 3) insertable into the second socket of the main body, a second pipeline section (considered the portion of the pipe 34 that extends away from the collar 36 and away from the main body 74; see figure 3), a second collar (36) disposed between the second insertion section and the second pipeline section, and a second restraint ring assembly including a second 
Further, it is considered that the Compton et al. reference discloses wherein the first and second restraint rods (142) are curved around the main body (74) and are configured to secure the main body in place (col. 5, line 65 to col. 6, line 12).  It is considered that the first and second restraint rods (142) are curved in as much as the restraint rods (142) are cylindrical in shape and that the cylindrical nature of the restraint rods define a curved surface.  Additionally, it is considered that the restraint rods (142) extends over the length of the main body (74) and are located on opposite sides of the main body (74) and, therefore, it is considered that the restraint rods (142) are around the main body (74).
Firstly, the Compton et al. reference does not disclose an isolation valve.
However, the Miklo reference teaches a valve (ball 10) within a valve body of a tee fitting body (1) wherein the valve is able to isolate the fluid flow through the housing in a reliable sealing with long-term stability and is simple and cost-effective to produce (col. 1, lines 35-39).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the assembly of 
Secondly, the Compton et al. reference of the combination of the Compton et al. reference and the Miklo reference does not disclose wherein the pipeline is made of polyethylene.
However, the Svetlik reference teaches a pipeline (12) that is secured within a joint pipe (14) and wherein the pipeline (12) is made of a polyethylene material (col. 2, lines 45-46).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use polyethylene as the material of the pipeline of the Compton et al. reference of the combination of the Compton et al. reference and the Miklo reference as taught by the Svetlik reference in order to provide the benefits of the material choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.




Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (US 6065784) in view of Mann (US 1309146) and in view of Miklo (US 6253791).  Claim(s) 12 and 15 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 12, the Lundstrom reference discloses a push joint adapter connected to a push joint pipe fitting (60) wherein the push joint pipe fitting including a socket (considered the portion of the housing 60 and contacts the inner surface at 67, 69, 71), a pipe fitting collar (70a, 74a) disposed on the push joint pipe fitting (60; see figure 3), a pipe fitting restraint ring (12, 36) engaging the pipe fitting collar and the push joint adapter including an insertion section (considered the portion of the pipe 62, 64, 66 that is inserted into the housing 60 and contacts the inner surface at 67, 69, 71) inserted into the socket (considered the portion of the housing 60 and contacts the inner surface at 67, 69, 71) of a push joint pipe fitting in an interference fit (considered to be the fit between the pipe sections 62, 64, 66 and the fitting 60); a pipeline section (considered the sections of the pipe sections 62, 64, 66 that are located distal from the insertion sections) connectable with the pipeline; a restraint ring assembly cooperable with the push joint pipe fitting and including an adapter restraint ring (80, 82) positioned on the pipeline section (the glands 80, 82 are secured to the pipeline sections; see figure 3) and a restraint rod (84, 86) connected to the restraint ring, wherein the push joint pipe fitting (60) has a main body (see figure 3) having a first socket (considered the portion of the housing 60 and contacts the inner surface at 67) and a second socket (considered the portion of the housing 60 and contacts the inner surface at 69), wherein each the first socket and the second socket comprise a respective push joint adapter (considered 
Further, it is considered that the Lundstrom reference discloses wherein the restraint rod (84, 86) are curved around the push joint pipe fitting (60) and are configured to secure the push joint pipe fitting in place.  It is considered that the restraint rod (84, 86) are curved in as much as the restraint rod (84, 86) is cylindrical in shape and that the cylindrical nature of the restraint rod defines a curved surface.  Additionally, it is considered that the restraint rod (84, 86) extends over the length of the main body (60) and are located on opposite sides of the main body (60) at least at the opposite sides of the ridge (70a) and, therefore, it is considered that the restraint rod (84, 86) are around the main body (60).
Firstly, the Lundstrom reference does not disclose an adapter collar disposed between the insertion section and the pipeline section; and wherein the adapter restraining ring engages the adapter collar. 
However, the Mann reference teaches a pipe joint comprising a first pipe (5) to be inserted into and secured to a second pipe (1) wherein the first pipe includes a collar (7) located between an first section of the first pipe (considered the portion of the first pipe 5 that is inserted into and received within the second pipe) and a second section (considered the portion of the first pipe that is located distal from the second pipe as shown in figure 1) and a securing ring (8, 9) that receives bolts (10) and wherein the securing ring (8,9) engages the collar (ridge 7) in order to first pipe (5) and the second pipe (1) into relatively tight engagement (page 1, lines 36-46).

Secondly, the Lundstrom reference of the combination of the Lundstrom reference and the Mann reference does not disclose an isolation valve.
However, the Miklo reference teaches a valve (ball 10) within a valve body of a tee fitting body (1) wherein the valve is able to isolate the fluid flow through the housing in a reliable sealing with long-term stability and is simple and cost-effective to produce (col. 1, lines 35-39).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the assembly of the push joint adapter and the pipeline of the Lundstrom reference of the combination of the Lundstrom reference and the Mann reference with a valve as taught by the Miklo reference in order to isolate the fluid flow through the assembly in a reliable sealing with long-term stability and is simple and cost-effective to produce.
In regards to claim 15, the combination of the Lundstrom reference, the Mann reference and the Miklo reference discloses wherein the restraint ring assembly includes two restraint rods (Lundstrom: 84, 86; Mann: 10), wherein the two restraint rods are curved around the isolation valve.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753